Name: 80/172/EEC: Commission Decision of 22 January 1980 approving a programme for the potato sector in England and Wales, pursuant to Regulation (EEC) No 355/77 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-02-13

 Avis juridique important|31980D017280/172/EEC: Commission Decision of 22 January 1980 approving a programme for the potato sector in England and Wales, pursuant to Regulation (EEC) No 355/77 (Only the English text is authentic) Official Journal L 036 , 13/02/1980 P. 0030 - 0030****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 22 JANUARY 1980 APPROVING A PROGRAMME FOR THE POTATO SECTOR IN ENGLAND AND WALES , PURSUANT TO REGULATION ( EEC ) NO 355/77 ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 80/172/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS THE GOVERNMENT OF THE UNITED KINGDOM COMMUNICATED ON 2 OCTOBER 1979 A PROGRAMME FOR THE POTATO SECTOR IN ENGLAND AND WALES ; WHEREAS THE SAID PROGRAMME RELATES TO THE CREATION AND EXPANSION OF STORAGE , COLD-STORAGE AND GRADING FACILITIES FOR POTATOES AND THE EXPANSION AND RATIONALIZATION OF POTATO PROCESSING IN THE FOOD INDUSTRIES , WITH THE AIM OF ADAPTING PRODUCTION AND SALES TO MARKET REQUIREMENTS AS TO QUANTITY , QUALITY AND FORM OF SUPPLY AND THUS TO RAISE THE INCOMES OF POTATO GROWERS ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS SUFFICIENT DETAILS AS REFERRED TO IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , WHICH INDICATE THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE POTATO SECTOR IN ENGLAND AND WALES ; WHEREAS THE SCHEDULED PERIOD FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR THE POTATO SECTOR IN ENGLAND AND WALES , COMMUNICATED BY THE GOVERNMENT OF THE UNITED KINGDOM ON 2 OCTOBER 1979 PURSUANT TO REGULATION ( EEC ) NO 355/77 , IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 22 JANUARY 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT